





Exhibit 10.1


FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
January 31, 2020 (this “Amendment”) is by and among ASBURY AUTOMOTIVE GROUP,
INC., a Delaware corporation (“Company”), certain Subsidiaries of the Company
party hereto as New Vehicle Borrowers (each a “New Vehicle Borrower” and
collectively with the Used Vehicle Borrowers (defined below), the “Vehicle
Borrowers”), certain Subsidiaries of the Company party hereto as Used Vehicle
Borrowers (each a “Used Vehicle Borrower”, and collectively with the Company,
the “Used Vehicle Borrowers”), the Guarantors party hereto, the Lenders party
hereto (collectively, the “Consenting Lenders”), and BANK OF AMERICA, N.A., as
Administrative Agent, Revolving Swing Line Lender, New Vehicle Floorplan Swing
Line Lender, Used Vehicle Floorplan Swing Line Lender and an L/C Issuer. The
Vehicle Borrowers, including the Company in its capacity as Borrower under the
Revolving Credit Facility, are referred to collectively as the “Borrowers” and
individually as a “Borrower”.     


W I TN E S S E T H:


WHEREAS, the Administrative Agent, Revolving Swing Line Lender, New Vehicle
Floorplan Swing Line Lender, Used Vehicle Floorplan Swing Line Lender, L/C
Issuer, certain financial institutions from time to time party thereto as
lenders and the Borrowers are parties to that certain Third Amended and Restated
Credit Agreement, dated as of September 25, 2019 (as otherwise amended,
supplemented or modified from time to time, the “Credit Agreement”; capitalized
terms used but not defined herein shall have the meanings set forth in the
Credit Agreement).


WHEREAS, the Company and the Borrowers have advised the Administrative Agent and
the Lenders of their desire (a) to consummate the acquisition by the Company or
one or more of its Subsidiaries of all or substantially all of the assets of the
Respective Business (as defined in the Project Star Acquisition Agreement (as
defined below) of the Project Star Sellers (as defined below), as contemplated
by that certain Asset Purchase Agreement, dated as of December 11, 2019 (the
“Project Star Acquisition Agreement” and, together with the documents,
agreements, certificates and instruments executed in connection therewith,
collectively, the “Project Star Acquisition Documents” and such acquisition, the
“Project Star Acquisition”), by and among Asbury Automotive Group, L.L.C., JRA
Dealership LP, a Texas limited partnership, Park Place Motorcars Fort Worth,
Ltd., a Texas limited partnership, Park Place Motorcars, Ltd., a Texas limited
partnership, Park Place RB, Ltd., a Texas limited partnership, PPDV Ltd., a
Texas limited partnership, PPJ LLC, a Texas limited liability company, PPM
Auction LP, a Texas limited partnership, PPMB Arlington LLC, a Texas limited
liability company, PPP LP, a Texas limited partnership, PPCT LP, a Texas limited
partnership, and Park Place LX of Texas, Ltd., a Texas limited partnership, Park
Place Motorcars of Texas LLC (collectively, the “Project Star Sellers”), Park
Place Motorcars Mid Cities, Ltd. and Kenneth L. Schnitzer, (b) for the Company
or any of its Subsidiaries to incur certain Indebtedness, which may include
Indebtedness incurred under (i) this Agreement, as amended by the First
Amendment, (ii) the credit facility evidenced by that certain Credit Agreement
dated on or about February 7, 2020 by and among the Company, certain of its
Subsidiaries, the financial institutions party thereto and Bank of America, as
administrative agent, providing for real estate loans secured by certain real
property of the Company and/or its Subsidiaries, (iii) any senior or senior
subordinated notes or other securities issued in a Rule 144A/Regulation S
offering (the “Securities”), or (iv) a senior bridge facility among the Company,
the lenders parties thereto and Bank of America, as administrative agent (such
Indebtedness, the “Project Star Acquisition Indebtedness” and the documents,
agreements, certificates and instruments executed in connection therewith,
collectively, the “Project Star







--------------------------------------------------------------------------------




Acquisition Indebtedness Documents”), the proceeds of which will be used to
consummate the transactions contemplated by the Project Star Acquisition
Documents.


WHEREAS, the Company and the Borrowers have requested (a) an increase in each of
the Facilities, so that after giving effect to such increase, (i) the Aggregate
Revolving Commitments will be $350,000,000, (ii) the Aggregate New Vehicle
Floorplan Commitments will be of $1,350,000,000, and (iii) the Aggregate Used
Vehicle Floorplan Commitments will be $200,000,000 (the increases described in
clause (a) hereof are collectively referred to herein as the “Increase”), and
(b) certain other amendments to the Credit Agreement, as more specifically set
forth herein.


WHEREAS, the Consenting Lenders are willing to provide the Increase and the
Administrative Agent, the Collateral Agent and the Consenting Lenders have
agreed to such requests, subject to the terms and conditions of this Amendment.
WHEREAS, by this Amendment, the Administrative Agent, the Consenting Lenders,
the Company and the Borrowers desire and intend to evidence the amendments set
forth herein.


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:


SECTION 1 - DEFINITIONS; AMENDMENTS
1.1    Definitions. As used in the Amendment, the following terms shall have the
meanings set forth below:


“Commitment Increase Effective Date” has the meaning specified in Section 2.2.
“First Amendment” means that certain First Amendment to Third Amended and
Restated Credit Agreement dated as of January 31, 2020 by and among the Company,
the New Vehicle Borrowers, the Used Vehicle Borrowers, the Guarantors, the
Lenders parties thereto and the Administrative Agent.
“First Amendment Effective Date” has the meaning specified in Section 2.1.
1.2
Amendments to Credit Agreement Effective on First Amendment Effective Date.



(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definition to such section in appropriate alphabetical order:
“Designated Escrow Subsidiary” means a wholly-owned Subsidiary that is formed by
the Company or any of its Subsidiaries for the sole purpose of incurring
Indebtedness the proceeds of which will be subject to an escrow or other similar
arrangement; provided that upon the termination of all such escrow or similar
arrangements (but in any event no later than the consummation of the Project
Star Acquisition), such Subsidiary shall cease to constitute a “Designated
Escrow Subsidiary” hereunder and shall merge with and into the Company or one of
its Restricted Subsidiaries. Prior to its merger with and into such Person, the
Designated







--------------------------------------------------------------------------------




Escrow Subsidiary shall not own, hold or otherwise have any interest in any
material assets other than the proceeds of the applicable Indebtedness incurred
by the Designated Escrow Subsidiary and any cash or cash equivalents invested in
such Designated Escrow Subsidiary to cover interest and premium in respect of
such Indebtedness.


(b)    Section 1.01 of the Credit Agreement is hereby amended by amending the
definitions of “Consolidated Adjusted Current Liabilities”, “Consolidated
Adjusted Funded Indebtedness”, “Consolidated Current Assets”, “Consolidated
EBITDA”, “Consolidated EBITDAR”, “Consolidated Interest Expense”, “Consolidated
Funded Indebtedness”, “Consolidated Net Income”, “Consolidated Pro Forma Rent
Savings”, “Consolidated Rental Expense”, “Consolidated Secured Funded
Indebtedness” included therein by adding the following parenthetical after the
word “Subsidiaries” and after the word “Subsidiary” in each place where either
word appears in such definitions:
“(other than the Designated Escrow Subsidiary)”
(c)    Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Consolidated Fixed Charges” included therein by adding the
following parenthetical after the word “Subsidiaries” each time it appears in
such definition:
“(other than the Designated Escrow Subsidiary)”
(d)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Restricted Subsidiary” included therein and inserting the
following in lieu thereof:
“Restricted Subsidiary” means each direct or indirect Subsidiary of the Company
that (i) is not an Immaterial Subsidiary, is not a Captive Insurance Company and
is not the Designated Escrow Subsidiary, (ii) owns or operates a dealership or
(iii) owns any real estate used in the operation of a dealership.


(e)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Specified Event of Default” included therein and inserting the
following in lieu thereof:
“Specified Event of Default” means an Event of Default arising under any or all
of Sections 8.01(a), 8.01(f), 8.01(g), 8.03(a), 8.03(g) or 8.03(h).


(f)    Article VI of the Credit Agreement is hereby amended by adding the
following parenthetical after the word “Subsidiary” in the lead-in to such
Article:
“(other than the Designated Escrow Subsidiary)”
(g)    Article VII of the Credit Agreement is hereby amended by adding the
following parenthetical after the word “Subsidiary” in the lead-in to such
Article:
“(other than the Designated Escrow Subsidiary)”
(h)    Section 7.04 of the Credit Agreement is hereby amended by inserting the
following new sentence at the end of such section:







--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this Section 7.04, neither
the Company nor any Subsidiary may make any Disposition (other than, to the
extent constituting a Disposition, any Investment in the Designated Escrow
Subsidiary permitted under Section 7.05) to the Designated Escrow Subsidiary
during the term of this Agreement.


(i)    Section 7.05 of the Credit Agreement is hereby amended by inserting the
following new sentence at the end of such section:
Notwithstanding anything to the contrary contained in this Section 7.05, neither
the Company nor any Subsidiary may make any Investment in the Designated Escrow
Subsidiary during the term of this Agreement other than Investments otherwise
permitted by this Section 7.05 that do not exceed an aggregate amount necessary
to pay (i) the administrative expenses of the Designated Escrow Subsidiary in
the ordinary course of business and (ii) interest and premiums in respect of the
Indebtedness incurred by the Designated Escrow Subsidiary.


(j)    Section 7.10 of the Credit Agreement is hereby amended by inserting the
following new sentence at the end of such section:
Notwithstanding anything to the contrary contained in this Section 7.10, neither
the Company nor any Subsidiary may make any dividend or other Restricted Payment
to the Designated Escrow Subsidiary during the term of this Agreement.


(k)    Section 7.16 of the Credit Agreement is hereby amended by deleting the
phrase “permitted refinancing of such Indebtedness” contained therein and
inserting in its place the phrase “refinancing of such Indebtedness by other
Indebtedness that is permitted under Section 7.01 of this Agreement”.
1.3    Amendments to Credit Agreement Effective on Commitment Increase Effective
Date. Simultaneously with the Commitment Increase Effective Date, the parties
hereby agree that (a) the aggregate Commitments of each of the Lenders under the
Credit Agreement shall be increased by the respective amount specified on the
schedule attached as Annex A hereto and (b) in order to effect such increase,
Schedule 2.01 to the Credit Agreement shall be deleted and replaced in its
entirety by the corresponding Schedule 2.01 attached as Annex B hereto.


1.4
Assignments and Allocations.



(a)    Simultaneously with the Commitment Increase Effective Date, the parties
hereby agree that (i) the Revolving Commitment of each of the Revolving Lenders
under the Credit Agreement shall be as set forth in Schedule 2.01 (as amended
hereby), the outstanding amount of the Revolving Loans (as defined in and under
the Credit Agreement, without giving effect to any Revolving Borrowings of
Revolving Loans under the Credit Agreement on the Commitment Increase Effective
Date, but after giving effect to any repayment or reduction thereof with the
proceeds of any applicable sources) shall be reallocated in accordance with such
Revolving Commitments and the requisite assignments shall be deemed to be made
in such amounts by and between the Revolving Lenders and from each Revolving
Lender to each other Revolving Lender (including to Revolving Lenders who
increase their Revolving Commitments in connection with this Amendment), with
the same force and effect as if such assignments were evidenced by applicable
Assignments and Assumptions (as defined in the Credit Agreement) under the
Credit Agreement







--------------------------------------------------------------------------------




but without the payment of any related assignment fee, and no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which requirements are hereby waived), (ii) the New
Vehicle Floorplan Commitment of each of the New Vehicle Floorplan Lenders under
the Credit Agreement shall be as set forth in Schedule 2.01 (as amended hereby),
the outstanding amount of the New Vehicle Floorplan Loans (as defined in and
under the Credit Agreement, without giving effect to any New Vehicle Floorplan
Borrowings of New Vehicle Floorplan Loans under the Credit Agreement on the
Commitment Increase Effective Date, but after giving effect to any repayment or
reduction thereof with the proceeds of any applicable sources) shall be
reallocated in accordance with such New Vehicle Floorplan Commitments and the
requisite assignments shall be deemed to be made in such amounts by and between
the New Vehicle Floorplan Lenders and from each New Vehicle Floorplan Lender to
each other New Vehicle Floorplan Lender (including to New Vehicle Floorplan
Lenders who increase their New Vehicle Floorplan Commitments in connection with
this Amendment), with the same force and effect as if such assignments were
evidenced by applicable Assignments and Assumptions (as defined in the Credit
Agreement) under the Credit Agreement but without the payment of any related
assignment fee, and no other documents or instruments shall be, or shall be
required to be, executed in connection with such assignments (all of which
requirements are hereby waived), and (iii) the Used Vehicle Floorplan Commitment
of each of the Used Vehicle Floorplan Lenders under the Credit Agreement shall
be as set forth in Schedule 2.01 (as amended hereby), the outstanding amount of
the Used Vehicle Floorplan Loans (as defined in and under the Credit Agreement,
without giving effect to any Used Vehicle Floorplan Borrowings of Used Vehicle
Floorplan Loans under the Credit Agreement on the Commitment Increase Effective
Date, but after giving effect to any repayment or reduction thereof with the
proceeds of any applicable sources) shall be reallocated in accordance with such
Used Vehicle Floorplan Commitments and the requisite assignments shall be deemed
to be made in such amounts by and between the Used Vehicle Floorplan Lenders and
from each Used Vehicle Floorplan Lender to each other Used Vehicle Floorplan
Lender (including to Used Vehicle Floorplan Lenders who increase their Used
Vehicle Floorplan Commitments in connection with this Amendment), with the same
force and effect as if such assignments were evidenced by applicable Assignments
and Assumptions (as defined in the Credit Agreement) under the Credit Agreement
but without the payment of any related assignment fee, and no other documents or
instruments, shall be, or shall be required to be, executed in connection with
such assignments (all of which requirements are hereby waived).
(b)    On the Commitment Increase Effective Date, the applicable Lenders shall
make full cash settlement with one another, in each case through the
Administrative Agent, as the Administrative Agent may direct or approve, with
respect to all assignments, reallocations and other changes in Commitments, such
that after giving effect to such settlements, each Lender’s Applicable
Percentage of the Aggregate Commitments equals (with customary rounding) its
Applicable Percentage of the Outstanding Amount of all Loans.
(c)    The increase in Commitments pursuant to this Amendment is not an exercise
of Section 2.22 of the Credit Agreement; and notwithstanding Section 2.22 of the
Credit Agreement, the increase in Commitments pursuant to this Amendment is not
required to be allocated among the Facilities in approximately the same ratio as
the Commitments existing between the Facilities as of the original Closing Date.
However, nothing contained herein shall modify or alter such requirement of
Section 2.22 of the Credit Agreement in the event the Company requests a
separate increase in Commitments pursuant to Section 2.22 of the Credit
Agreement at any time after the date hereof. For the avoidance of doubt, the
increase in Commitments pursuant to this Amendment shall not occur unless the
Commitment Increase Effective Date has occurred.
(d)    In the event of any assignment of a Commitment by a Lender, any increase
in Commitments pursuant to Section 2.22 of the Credit Agreement, any reduction
in Commitments pursuant







--------------------------------------------------------------------------------




to Section 2.14 of the Credit Agreement, any conversion of Aggregate Revolving
Commitments to Aggregate New Vehicle Floorplan Commitments or Aggregate Used
Vehicle Floorplan Commitments pursuant to Section 2.14 of the Credit Agreement
or any conversion of Aggregate New Vehicle Floorplan Commitments or Aggregate
Used Vehicle Floorplan Commitments to Aggregate Revolving Commitments pursuant
to Section 2.14 of the Credit Agreement between the First Amendment Effective
Date and the Commitment Increase Effective Date, the Company, each other Loan
Party and each Consenting Lender agrees that the Administrative Agent shall
modify Schedule 2.01 as appropriate to reflect any such assignments, increases,
reductions or conversions, as applicable, and the Company, each other Loan Party
and each Consenting Lender authorizes the Administrative Agent to so modify
Schedule 2.01 and attach Schedule 2.01 (as so modified) to this Amendment.
SECTION 2 - CONDITIONS PRECEDENT TO EFFECTIVENESS
2.1    This Amendment (other than the amendments contained in Sections 1.3 and
1.4 of this Amendment) shall become effective upon the satisfaction or waiver by
the Administrative Agent and Consenting Lenders of the following condition
precedent (the date of such satisfaction or waiver, the “First Amendment
Effective Date”): the Administrative Agent’s receipt of executed counterparts of
this Amendment from the Administrative Agent, the Borrowers, the Guarantors, the
Required Lenders and each Lender increasing any of its Commitments pursuant to
this Amendment, in each case sufficient in number for distribution to the
Administrative Agent, the Administrative Agent’s counsel and the Company.


2.2    The amendments contained in Sections 1.3 and 1.4 of this Amendment shall
only be effective upon the satisfaction or waiver by the Administrative Agent
and Consenting Lenders of each of the following conditions precedent (the date
of such satisfaction or waiver, the “Commitment Increase Effective Date”) (in
addition to the condition set forth in Section 2.1(a) of this Amendment):


(a)    The Administrative Agent’s receipt of all documents, and evidence
reasonably satisfactory to the Administrative Agent that all other actions have
been taken, in each case required by Sections 2.24, 2.25 and 6.14 of the Credit
Agreement with respect to any Subsidiary that (a) did not execute the Credit
Agreement on the Closing Date as a New Vehicle Borrower and Used Vehicle
Borrower and (b) will acquire assets in connection with the Project Star
Acquisition (each a “New Restricted Subsidiary”), each in form and substance
satisfactory to the Administrative Agent and each of the Lenders.
(b)    The Administrative Agent’s receipt of the following, each of which (in
the case of clauses (ii), (iii), (v), (vi), (vii), (viii), (ix), and (xiv)),
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each of which (in the case of clauses (ii), (iii), (vi),
(vii), (viii), (ix), and (xiv)), shall be properly executed by a Responsible
Officer of the signing Loan Party, each dated the Commitment Increase Effective
Date (or, in the case of certificates of governmental officials or the items
referred to in clauses (iv) and (x) through (xiv) below, a recent date before
the Commitment Increase Effective Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:
(i)    evidence that all insurance required to be maintained with respect to
each New Restricted Subsidiary pursuant to the Loan Documents has been obtained
and is in effect, including endorsements naming the Administrative Agent (on
behalf of the Secured Parties) as an additional insured or lender’s loss payee,
as the case may be, on all insurance policies maintained with respect to
properties of such New Restricted Subsidiary constituting part of the
Collateral:
(ii)    (A) a Revolving Note executed by the Company in favor of each Lender
requesting a Revolving Note, (B) a New Vehicle Floorplan Note executed by the
New Vehicle







--------------------------------------------------------------------------------




Borrowers in favor of each Lender requesting a New Vehicle Floorplan Note, and
(C) a Used Vehicle Floorplan Note executed by the Used Vehicle Borrowers in
favor of each Lender requesting a Used Vehicle Floorplan Note;  
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that such Loan Party is validly existing, in good standing and qualified to
engage in business in the jurisdiction of its organization or formation, and
each other jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;
(v)    a favorable opinion of Jones Day, counsel to the Loan Parties, addressed
to the Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent;
(vi)    a certificate signed by a Responsible Officer of the Company certifying
that the conditions specified in Sections 2.2(c) and (d) have been satisfied);
(vii)    a Pro Forma Compliance Certificate in form and substance satisfactory
to the Administrative Agent demonstrating compliance with the financial
covenants as of the last day of the fiscal quarter of the Company most recently
ended prior to the date of execution of the Project Star Acquisition Agreement
for which financial statements have been delivered pursuant to Section 6.01(a)
or (b) of the Credit Agreement, giving pro forma effect to the Project Star
Acquisition and the Project Star Acquisition Indebtedness (assuming the entire
principal amount thereof is fully funded) signed by a Responsible Officer of the
Company;
(viii)    a duly completed Pro Forma Revolving Borrowing Base Certificate in
form and substance reasonably satisfactory to the Administrative Agent dated as
of the Commitment Increase Effective Date certifying as to the Revolving
Borrowing Base as of December 31, 2019, giving pro forma effect to the Project
Star Acquisition and the Project Star Acquisition Indebtedness (assuming the
entire principal amount thereof is fully funded) signed by a Responsible Officer
of the Company;
(ix)    a duly completed Pro Forma Used Vehicle Floorplan Borrowing Base
Certificate, in form and substance reasonably satisfactory to the Administrative
Agent dated as of the Commitment Increase Effective Date certifying as to the
Used Vehicle Floorplan Borrowing Base as of the last day of the most recently
ending month, giving pro forma effect to the Project Star Acquisition and the
Project Star Acquisition Indebtedness (assuming the entire principal amount
thereof is fully funded) signed by a Responsible Officer of the Company;
(x)    pro forma consolidated balance sheets for the Company and each Subsidiary
as of December 31, 2019, and the related consolidated statements of income or
operations, all in reasonable detail prepared by management of the Company,
giving pro forma effect to the Project







--------------------------------------------------------------------------------




Star Acquisition and the Project Star Acquisition Indebtedness (assuming the
entire principal amount thereof is fully funded);
(xi)    forecasts (including assumptions) prepared by the management of the
Company of consolidated balance sheets, income statements and cash flow
statements for the Company and its Subsidiaries, in each case in form and
substance reasonably satisfactory to the Administrative Agent for each of the
first five fiscal years following the Commitment Increase Effective Date;
(xii)    UCC search results with respect to the Project Star Sellers and New
Restricted Subsidiaries showing only Liens acceptable to the Administrative
Agent (or pursuant to which arrangements reasonably satisfactory to the
Administrative Agent shall have been made to remove any unacceptable Liens on or
prior to the Commitment Increase Effective Date);
(xiii)    with respect to any Eligible Borrowing Base Real Estate that is
reflected in the Revolving Borrowing Base Certificate delivered pursuant to
clause (xi) above, each of the following, in form and substance reasonably
acceptable to the Administrative Agent: (A) a FIRREA-conforming appraisal, (B) a
Phase I (and, if reasonably requested by the Administrative Agent, a Phase II)
environmental report for such property, and (C) such other reports or
certifications as related to such Eligible Borrowing Base Real Estate as the
Administrative Agent may reasonably request;
(xiv)    if any New Restricted Subsidiary has a service loaner program with any
Manufacturer or financial affiliate of a Manufacturer, a Service Loaner
Intercreditor Agreement with respect to such program; and
(xv)    evidence that the Project Star Acquisition has been consummated on or
prior to the Commitment Increase Effective Date in accordance with the Project
Star Acquisition Documents and all applicable requirements of law, without
giving effect to any amendments, consents or waivers by the Company that are
materially adverse to the Administrative Agent or the Lenders without the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned) (it being understood that (a) any reduction in
the purchase price of, or consideration for, the Acquisition is not material and
adverse to the interests of the Administrative Agent or the Lenders, so long as
such reduction in the cash consideration is less than 10.0% of the original
purchase price and (b) any amendment to the definition of “Material Adverse
Effect” is materially adverse to the interests of Administrative Agent and the
Lenders).
(c)    The representations and warranties made by each Loan Party in Article V
of the Credit Agreement and in each of the other Loan Documents to which such
Loan Party is a party shall be true and correct in all material respects (or if
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the Commitment Increase Effective Date, both immediately before and after
giving effect to the Project Star Acquisition and the Project Star Acquisition
Indebtedness, except to the extent that such representations and warranties
expressly relate to an earlier date in which case they shall be true and correct
in all material respects (or if qualified by materiality or Material Adverse
Effect, in all respects) as of such earlier date.
(d)    No Default or Event of Default shall have occurred and be continuing as
of the Commitment Increase Effective Date, both immediately before and after
giving effect to the Project Star Acquisition and the Project Star Acquisition
Indebtedness.







--------------------------------------------------------------------------------




(e)    There has been no event or circumstance since the date of execution of
the Project Star Acquisition Agreement that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect (as defined in the Project Star Acquisition Agreement).
(f)    (i) Upon the reasonable request of any Lender made at least ten (10)
Business Days prior to the Commitment Increase Effective Date, the Borrower
shall have provided to such Lender, and such Lender shall be reasonably
satisfied with, the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Act, in each case at least
three (3) Business Days prior to the Commitment Increase Effective Date and (ii)
at least three (3) Business Days prior to the Commitment Increase Effective
Date, any Loan Party that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered, to each Lender that so
requests, a Beneficial Ownership Certification in relation to such Loan Party.  
(g)    Any fees required to be paid on or before the Commitment Increase
Effective Date shall have been paid.  
(h)    The Company shall have paid all accrued fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Commitment
Increase Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).  
(i)    The Total Revolving Outstandings shall not exceed the lesser of the
Aggregate Revolving Commitments and the Revolving Borrowing Base (such Total
Revolving Outstandings and Revolving Borrowing Base being calculated on a pro
forma basis as if the Project Star Acquisition has occurred and the Project Star
Acquisition Indebtedness has been incurred (assuming the entire principal amount
thereof was fully funded) on the date of the most recent Revolving Borrowing
Base Certificate delivered pursuant to Section 6.02(a)(i)), as evidenced by a
Pro Forma Revolving Borrowing Base Certificate received by the Administrative
Agent.
(j)    The Total Used Vehicle Floorplan Outstandings shall not exceed the lesser
of the Aggregate Used Vehicle Floorplan Commitments and the Used Vehicle
Floorplan Borrowing Base (such Total Used Vehicle Floorplan Outstandings and
Used Vehicle Floorplan Borrowing Base being calculated on a pro forma basis as
if the Project Star Acquisition has occurred and the Project Star Acquisition
Indebtedness has been incurred (assuming the entire principal amount thereof was
fully funded) on the date of the most recent Used Vehicle Floorplan Borrowing
Base Certificate delivered pursuant to Section 6.02(b)), as evidenced by a Pro
Forma Used Vehicle Floorplan Borrowing Base Certificate received by the
Administrative Agent.
(k)    Borrowers shall deliver to the Administrative Agent evidence satisfactory
to the Administrative Agent that the Designated Escrow Subsidiary has been (or
will be contemporaneously with the Commitment Increase Effective Date) merged
with and into the Company with the Company as the continuing or surviving
Person.











--------------------------------------------------------------------------------




SECTION 3 - MISCELLANEOUS
3.1    Binding Effect. This Amendment shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lender.
3.2    Affirmation of Borrowers and Guarantors. Each Borrower and each Guarantor
hereby (a) consents to the amendments and modifications to the Credit Agreement
effected hereby, and (b) confirms and agrees that, notwithstanding the
effectiveness of this Amendment, each Loan Document to which such Borrower or
such Guarantor, as applicable, is a party is, and the obligations of such
Borrower or such Guarantor, as applicable, contained in the Credit Agreement, as
amended and modified hereby, or in any other Loan Documents to which it is a
party are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects, in each case as amended and modified by
this Amendment. Without limiting the generality of the foregoing, the execution
of this Amendment shall not constitute a novation or discharge of, any
obligation of any Loan Party under the Credit Agreement or any other Loan
Document, and each Loan Party agrees that the Security Instruments and any other
documents or instruments executed, filed or recorded in connection therewith,
shall remain outstanding and in full force and effect, and all of the Collateral
described therein and Liens granted in favor of the Administrative Agent created
thereunder do and shall continue to secure the Obligations and the
“Obligations”, “Guarantied Obligations” or “Secured Obligations” (as those terms
are defined in the Company Guaranty and the Subsidiary Guaranty) and any other
obligations to the extent provided in the Security Instruments and that all such
Liens continue to be perfected as security for the Obligations and the
“Obligations”, “Guarantied Obligations” or “Secured Obligations” (as those terms
are defined in the Company Guaranty and the Subsidiary Guaranty) and any other
obligations secured thereby.


3.3    Representations and Warranties.
(a)    This Amendment has been duly authorized, executed and delivered by each
of the other Loan Parties party hereto and constitutes a legal, valid and
binding obligation of each such party, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally.


(b)    The representations and warranties made by each Loan Party in Article V
of the Credit Agreement and in each of the other Loan Documents to which such
Loan Party is a party are true and correct in all material respects (or if
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the First Amendment Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier date in which case
they are true and correct in all material respects (or if qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date.
(c)     No Default or Event of Default has occurred and is continuing as of the
First Amendment Effective Date.
(d)    There has been no event or circumstance since the date of execution of
the Project Star Acquisition Agreement that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect (as defined in the Project Star Acquisition Agreement).
3.4    Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.







--------------------------------------------------------------------------------




3.5     Reference to and Effect on Credit Agreement and the Loan Documents.
(a)    On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended and modified by this
Amendment and as further amended, restated or modified from time to time in
accordance with the terms thereof.
(b)    The Credit Agreement and each of the other Loan Documents, as
specifically amended and modified by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver or novation of any
right, power or remedy of any Lender, L/C Issuer, Revolving Swing Line Lender,
New Vehicle Floorplan Swing Line Lender, Used Vehicle Floorplan Swing Line
Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver or novation of any provision of any of the Loan Documents.
(d)    The Administrative Agent, the Lenders and the Loan Parties agree that
this Amendment shall be a Loan Document for all purposes of the Credit Agreement
(as specifically amended by this Amendment) and the other Loan Documents.
3.6    No Waiver. The execution, delivery and performance of this Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of the Lender
under the Credit Agreement. This Amendment is limited to the matters expressly
referred to herein and shall not constitute an amendment or waiver of, or an
indication of the Lender's willingness to amend or waive, any other provisions
of the Credit Agreement or the same provisions for any other date or purpose.


3.7    Waiver, Modification, Etc. No provision or term of this Amendment may be
modified, altered, waived, discharged or terminated orally, but only by an
instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced.


3.8    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.


3.9    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


3.10    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall he deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Amendment by facsimile transmission or electronic mail shall be as
effective as delivery of a manually executed counterpart hereof.









--------------------------------------------------------------------------------




3.11    Notice of Acquisition. This Amendment shall serve as written notice
pursuant to Section 7.19 of the Credit Agreement that the proposed date of the
Project Star Acquisition shall be on or before April 30, 2020 and the expected
Cost of Acquisition is approximately $1,325,000,000.




(Signature Pages Follow)











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
ASBURY AUTOMOTIVE GROUP, INC.
By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Vice President and Treasurer


NEW VEHICLE BORROWERS:
ASBURY AR NISS L.L.C.
ASBURY ATLANTA AC L.L.C.
ASBURY ATLANTA AU L.L.C.
ASBURY ATLANTA BM L.L.C.
ASBURY ATLANTA CHEV, LLC
ASBURY ATLANTA HON L.L.C.
ASBURY ATLANTA HUND L.L.C.
ASBURY ATLANTA INF L.L.C.
ASBURY ATLANTA INFINITI L.L.C.
ASBURY ATLANTA K L.L.C.
ASBURY ATLANTA LEX L.L.C.
ASBURY ATLANTA NIS L.L.C.
ASBURY ATLANTA NIS II, LLC
ASBURY ATLANTA TOY L.L.C.
ASBURY ATLANTA TOY 2 L.L.C.
ASBURY ATLANTA VB L.L.C.
ASBURY AUTOMOTIVE BRANDON, L.P.
ASBURY AUTOMOTIVE ST. LOUIS, L.L.C.
ASBURY AUTOMOTIVE WEST, LLC
ASBURY CH MOTORS L.L.C.
ASBURY DELAND HUND, LLC
ASBURY GEORGIA TOY, LLC
ASBURY IN CBG, LLC
ASBURY IN CDJ, LLC
ASBURY IN CHEV, LLC
ASBURY IN FORD, LLC
ASBURY IN HON, LLC
ASBURY IN TOY, LLC
ASBURY INDY CHEV, LLC
ASBURY JAX AC, LLC
By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Treasurer






Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------





NEW VEHICLE BORROWERS, continued:
ASBURY JAX HON L.L.C.
ASBURY MS CHEV L.L.C.
ASBURY SC JPV L.L.C.
ASBURY SC LEX L.L.C.
ASBURY SC TOY L.L.C.
ASBURY ST. LOUIS LEX L.L.C.
ASBURY ST. LOUIS LR L.L.C.
ASBURY ST. LOUIS M L.L.C.
ASBURY-DELAND IMPORTS, L.L.C.
AVENUES MOTORS, LTD.
BFP MOTORS L.L.C.
CFP MOTORS L.L.C.
CH MOTORS L.L.C.
CHO PARTNERSHIP, LTD.
CN MOTORS L.L.C.
COGGIN CARS L.L.C.    
COGGIN CHEVROLET L.L.C.
CROWN CHH L.L.C.
CROWN FDO L.L.C.
CROWN GAC L.L.C.
CROWN GBM L.L.C.
CROWN GDO L.L.C.
CROWN GHO L.L.C.
CROWN GNI L.L.C.
CROWN GVO L.L.C.
CROWN MOTORCAR COMPANY L.L.C.
CROWN PBM L.L.C.
CROWN RIA L.L.C.
CROWN RIB L.L.C.
CROWN SNI L.L.C.
CSA IMPORTS L.L.C.
ESCUDE-NN L.L.C.
ESCUDE-NS L.L.C.
ESCUDE-T L.L.C.
HFP MOTORS L.L.C.
KP MOTORS L.L.C.
MCDAVID AUSTIN-ACRA, L.L.C.
MCDAVID FRISCO-HON, L.L.C.
MCDAVID HOUSTON-NISS, L.L.C.
MCDAVID IRVING-HON, L.L.C.
MCDAVID PLANO-ACRA, L.L.C.
NP MZD L.L.C.
NP VKW L.L.C.
By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Treasurer


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------





NEW VEHICLE BORROWERS, continued:
PRECISION INFINITI, INC.
PRECISION MOTORCARS, INC.
PRECISION NISSAN, INC.
PREMIER NSN L.L.C.
PREMIER PON L.L.C.
PRESTIGE BAY L.L.C.
PRESTIGE TOY L.L.C.
Q AUTOMOTIVE BRANDON FL, LLC
Q AUTOMOTIVE CUMMING GA, LLC
Q AUTOMOTIVE FT. MYERS FL, LLC
Q AUTOMOTIVE HOLIDAY FL, LLC
Q AUTOMOTIVE JACKSONVILLE FL, LLC
Q AUTOMOTIVE KENNESAW GA, LLC
Q AUTOMOTIVE ORLANDO FL, LLC
Q AUTOMOTIVE TAMPA FL, LLC
TAMPA HUND, L.P.
TAMPA KIA, L.P.
WTY MOTORS, L.P.
By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Treasurer




ASBURY CO SUB, LLC
ASBURY CO CDJR, LLC


By: /s/ David W. Hult             
Typed Name:    David W. Hult
Typed Title:    President and Chief Executive Officer






Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------






USED VEHICLE BORROWERS:
ASBURY AUTOMOTIVE GROUP, INC.
By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Vice President and Treasurer


AF MOTORS, L.L.C.
ASBURY AR NISS L.L.C.
ASBURY ATLANTA AC L.L.C.
ASBURY ATLANTA AU L.L.C.
ASBURY ATLANTA BM L.L.C.
ASBURY ATLANTA CHEV, LLC
ASBURY ATLANTA FORD, LLC
ASBURY ATLANTA HON L.L.C.
ASBURY ATLANTA HUND L.L.C.
ASBURY ATLANTA INF L.L.C.
ASBURY ATLANTA INFINITI L.L.C.
ASBURY ATLANTA K L.L.C.
ASBURY ATLANTA LEX L.L.C.
ASBURY ATLANTA NIS L.L.C.
ASBURY ATLANTA NIS II, LLC
ASBURY ATLANTA TOY L.L.C.
ASBURY ATLANTA TOY 2 L.L.C.
ASBURY ATLANTA VB L.L.C.
ASBURY AUTOMOTIVE BRANDON, L.P.
ASBURY AUTOMOTIVE ST. LOUIS, L.L.C.
ASBURY AUTOMOTIVE WEST, LLC
ASBURY CH MOTORS L.L.C.
ASBURY DELAND HUND, LLC
ASBURY FT. WORTH FORD, LLC
ASBURY GEORGIA TOY, LLC
ASBURY IN CBG, LLC
ASBURY IN CDJ, LLC
ASBURY IN CHEV, LLC
ASBURY IN FORD, LLC
ASBURY IN HON, LLC
ASBURY IN TOY, LLC
By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Treasurer


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------







USED VEHICLE BORROWERS, continued:


ASBURY INDY CHEV, LLC
ASBURY JAX AC, LLC
ASBURY JAX FORD, LLC
ASBURY JAX HON L.L.C.
ASBURY MS CHEV L.L.C.
ASBURY MS GRAY-DANIELS L.L.C.
ASBURY SC JPV L.L.C.
ASBURY SC LEX L.L.C.
ASBURY SC TOY L.L.C.
ASBURY ST. LOUIS LEX L.L.C.
ASBURY ST. LOUIS LR L.L.C.
ASBURY ST. LOUIS M L.L.C.
ASBURY-DELAND IMPORTS, L.L.C.
AVENUES MOTORS, LTD.
BFP MOTORS L.L.C.
CFP MOTORS L.L.C.
CH MOTORS L.L.C.
CHO PARTNERSHIP, LTD.
CN MOTORS L.L.C.
COGGIN CARS L.L.C.
COGGIN CHEVROLET L.L.C.
CROWN CHH L.L.C.
CROWN FDO L.L.C.
CROWN FFO L.L.C.
CROWN GAC L.L.C.
CROWN GBM L.L.C.
CROWN GDO L.L.C.
CROWN GHO L.L.C.
CROWN GNI L.L.C.
CROWN GVO L.L.C.
CROWN MOTORCAR COMPANY L.L.C.
CROWN PBM L.L.C.
CROWN RIA L.L.C.
CROWN RIB L.L.C.
CROWN SNI L.L.C.
CSA IMPORTS L.L.C.
ESCUDE-NN L.L.C.
ESCUDE-NS L.L.C.
ESCUDE-T L.L.C.
HFP MOTORS L.L.C.
KP MOTORS L.L.C.
By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Treasurer


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------





MCDAVID AUSTIN-ACRA, L.L.C.
MCDAVID FRISCO-HON, L.L.C.
MCDAVID HOUSTON-NISS, L.L.C.
MCDAVID IRVING-HON, L.L.C.
MCDAVID PLANO-ACRA, L.L.C.
NP FLM L.L.C.
NP MZD L.L.C.
NP VKW L.L.C.
PLANO LINCOLN-MERCURY, INC.
PRECISION INFINITI, INC.
PRECISION MOTORCARS, INC.
PRECISION NISSAN, INC.
PREMIER NSN L.L.C.
PREMIER PON L.L.C.
PRESTIGE BAY L.L.C.
PRESTIGE TOY L.L.C.
Q AUTOMOTIVE BRANDON FL, LLC
Q AUTOMOTIVE CUMMING GA, LLC
Q AUTOMOTIVE FT. MYERS FL, LLC
Q AUTOMOTIVE HOLIDAY FL, LLC
Q AUTOMOTIVE JACKSONVILLE FL, LLC
Q AUTOMOTIVE KENNESAW GA, LLC
Q AUTOMOTIVE ORLANDO FL, LLC
Q AUTOMOTIVE TAMPA FL, LLC
TAMPA HUND, L.P.
TAMPA KIA, L.P.
WTY MOTORS, L.P.
By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Treasurer




ASBURY CO SUB, LLC
ASBURY CO CDJR, LLC


By: /s/ David W. Hult                
Typed Name:    David W. Hult
Typed Title:    President and Chief Executive Officer






Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------






GUARANTORS:
ASBURY AUTOMOTIVE GROUP, INC.
By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Vice President and Treasurer








Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------





SUBISIDIARY GUARANTORS:
AF MOTORS, L.L.C.
ANL, L.P.
ARKANSAS AUTOMOTIVE SERVICES, L.L.C.
ASBURY AR NISS L.L.C.
ASBURY ATLANTA AC L.L.C.
ASBURY ATLANTA AU L.L.C.
ASBURY ATLANTA BM L.L.C.
ASBURY ATLANTA CHEV, LLC
ASBURY ATLANTA CHEVROLET L.L.C.
ASBURY ATLANTA FORD, LLC
ASBURY ATLANTA HON L.L.C.
ASBURY ATLANTA HUND L.L.C.
ASBURY ATLANTA INF L.L.C.
ASBURY ATLANTA INFINITI L.L.C.
ASBURY ATLANTA JAGUAR L.L.C.
ASBURY ATLANTA K L.L.C.
ASBURY ATLANTA LEX L.L.C.
ASBURY ATLANTA NIS II, LLC
ASBURY ATLANTA NIS L.L.C.
ASBURY ATLANTA TOY 2 L.L.C.
ASBURY ATLANTA TOY L.L.C.
ASBURY ATLANTA VB L.L.C.
ASBURY ATLANTA VL L.L.C.
ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C.
ASBURY AUTOMOTIVE ARKANSAS L.L.C.
ASBURY AUTOMOTIVE ATLANTA II L.L.C.
ASBURY AUTOMOTIVE ATLANTA L.L.C.
ASBURY AUTOMOTIVE BRANDON, L.P.
ASBURY AUTOMOTIVE CENTRAL FLORIDA, L.L.C.
ASBURY AUTOMOTIVE DELAND, L.L.C.
ASBURY AUTOMOTIVE FRESNO L.L.C.
ASBURY AUTOMOTIVE GROUP L.L.C.
ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C.
ASBURY AUTOMOTIVE JACKSONVILLE, L.P.
ASBURY AUTOMOTIVE MANAGEMENT L.L.C.
ASBURY AUTOMOTIVE MISSISSIPPI L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA DEALERSHIP HOLDINGS L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA L.L.C.
By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Treasurer


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------





SUBISIDIARY GUARANTORS, continued:
ASBURY AUTOMOTIVE NORTH CAROLINA MANAGEMENT L.L.C.
ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C.
ASBURY AUTOMOTIVE OREGON L.L.C.
ASBURY AUTOMOTIVE SOUTHERN CALIFORNIA L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS II L.L.C.
ASBURY AUTOMOTIVE ST. LOUIS, L.L.C.
ASBURY AUTOMOTIVE TAMPA GP L.L.C.
ASBURY AUTOMOTIVE TAMPA, L.P.
ASBURY AUTOMOTIVE TEXAS L.L.C.
ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C.
ASBURY AUTOMOTIVE WEST, LLC
ASBURY CH MOTORS L.L.C.
ASBURY DELAND HUND, LLC
ASBURY DELAND IMPORTS 2, L.L.C.
ASBURY FRESNO IMPORTS L.L.C.
ASBURY FT. WORTH FORD, LLC
ASBURY GEORGIA TOY, LLC
ASBURY IN CBG, LLC
ASBURY IN CDJ, LLC
ASBURY IN CHEV, LLC
ASBURY IN FORD, LLC
ASBURY IN HON, LLC
ASBURY IN TOY, LLC
ASBURY INDY CHEV, LLC
ASBURY JAX AC, LLC
ASBURY JAX FORD, LLC
ASBURY JAX HOLDINGS, L.P.
ASBURY JAX HON L.L.C.
ASBURY JAX K L.L.C.
ASBURY JAX MANAGEMENT L.L.C.
ASBURY JAX VW L.L.C.
ASBURY MS CHEV L.L.C.
ASBURY MS GRAY-DANIELS L.L.C.
ASBURY NO CAL NISS L.L.C.
ASBURY SACRAMENTO IMPORTS L.L.C.
ASBURY SC JPV L.L.C.
ASBURY SC LEX L.L.C.
ASBURY SC TOY L.L.C.
By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Treasurer




Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------





SUBISIDIARY GUARANTORS, continued:
ASBURY SO CAL DC L.L.C.
ASBURY SO CAL HON L.L.C.
ASBURY SO CAL NISS L.L.C.
ASBURY SOUTH CAROLINA REAL ESTATE HOLDINGS L.L.C.
ASBURY ST. LOUIS CADILLAC L.L.C.
ASBURY ST. LOUIS FSKR, L.L.C.
ASBURY ST. LOUIS LEX L.L.C.
ASBURY ST. LOUIS LR L.L.C.
ASBURY ST. LOUIS M L.L.C.
ASBURY TAMPA MANAGEMENT L.L.C.
ASBURY TEXAS D FSKR, L.L.C.
ASBURY TEXAS H FSKR, L.L.C.
ASBURY-DELAND IMPORTS, L.L.C.
ATLANTA REAL ESTATE HOLDINGS L.L.C.
AVENUES MOTORS, LTD.
BAYWAY FINANCIAL SERVICES, L.P.
BFP MOTORS L.L.C.
C & O PROPERTIES, LTD.
CAMCO FINANCE II L.L.C.
CFP MOTORS L.L.C.
CH MOTORS L.L.C.
CHO PARTNERSHIP, LTD.
CK CHEVROLET L.L.C.
CK MOTORS LLC
CN MOTORS L.L.C.
COGGIN AUTOMOTIVE CORP.
COGGIN CARS L.L.C.
COGGIN CHEVROLET L.L.C.
COGGIN MANAGEMENT, L.P.
CP-GMC MOTORS L.L.C.
CROWN ACURA/NISSAN, LLC
CROWN CHH L.L.C.
CROWN CHO L.L.C.
CROWN CHV L.L.C.
CROWN FDO L.L.C.
CROWN FFO HOLDINGS L.L.C.
CROWN FFO L.L.C.
CROWN GAC L.L.C.
CROWN GBM L.L.C.
CROWN GCA L.L.C.
CROWN GDO L.L.C.
CROWN GHO L.L.C.
By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Treasurer


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------





SUBISIDIARY GUARANTORS, continued:
CROWN GNI L.L.C.
CROWN GPG L.L.C.
CROWN GVO L.L.C.
CROWN HONDA, LLC
CROWN MOTORCAR COMPANY L.L.C.
CROWN PBM L.L.C.
CROWN RIA L.L.C.
CROWN RIB L.L.C.
CROWN SJC L.L.C.
CROWN SNI L.L.C.
CSA IMPORTS L.L.C.
ESCUDE-NN L.L.C.
ESCUDE-NS L.L.C.
ESCUDE-T L.L.C.
FLORIDA AUTOMOTIVE SERVICES L.L.C.
HFP MOTORS L.L.C.
JC DEALER SYSTEMS, LLC
KP MOTORS L.L.C.
MCDAVID AUSTIN-ACRA, L.L.C.
MCDAVID FRISCO-HON, L.L.C.
MCDAVID GRANDE, L.L.C.
MCDAVID HOUSTON-HON, L.L.C.
MCDAVID HOUSTON-NISS, L.L.C.
MCDAVID IRVING-HON, L.L.C.
MCDAVID OUTFITTERS, L.L.C.
MCDAVID PLANO-ACRA, L.L.C.
MID-ATLANTIC AUTOMOTIVE SERVICES, L.L.C.
MISSISSIPPI AUTOMOTIVE SERVICES, L.L.C.
MISSOURI AUTOMOTIVE SERVICES, L.L.C.
NP FLM L.L.C.
NP MZD L.L.C.
NP VKW L.L.C.
PLANO LINCOLN-MERCURY, INC.
PRECISION COMPUTER SERVICES, INC.
PRECISION ENTERPRISES TAMPA, INC.
PRECISION INFINITI, INC.
PRECISION MOTORCARS, INC.
PRECISION NISSAN, INC.
PREMIER NSN L.L.C.
PREMIER PON L.L.C.
PRESTIGE BAY L.L.C.
PRESTIGE TOY L.L.C.
By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Treasurer


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------





SUBISIDIARY GUARANTORS, continued:
Q AUTOMOTIVE BRANDON FL, LLC
Q AUTOMOTIVE CUMMING GA, LLC
Q AUTOMOTIVE FT. MYERS FL, LLC
Q AUTOMOTIVE GROUP L.L.C.
Q AUTOMOTIVE HOLIDAY FL, LLC
Q AUTOMOTIVE JACKSONVILLE FL, LLC
Q AUTOMOTIVE KENNESAW GA, LLC
Q AUTOMOTIVE ORLANDO FL, LLC
Q AUTOMOTIVE TAMPA FL, LLC
SOUTHERN ATLANTIC AUTOMOTIVE SERVICES, L.L.C.
TAMPA HUND, L.P.
TAMPA KIA, L.P.
TAMPA LM, L.P.
TAMPA MIT, L.P.
TEXAS AUTOMOTIVE SERVICES, L.L.C.
THOMASON AUTO CREDIT NORTHWEST, INC.
THOMASON DAM L.L.C.
THOMASON FRD L.L.C.
THOMASON HUND L.L.C.
THOMASON PONTIAC-GMC L.L.C.
WMZ MOTORS, L.P.
WTY MOTORS, L.P.


By: /s/ Matthew Pettoni                
Typed Name:    Matthew Pettoni
Typed Title:    Treasurer




ASBURY CO SUB, LLC
ASBURY CO CDJR, LLC


By: /s/ David W. Hult                
Typed Name:    David W. Hult
Typed Title:    President and Chief Executive Officer


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Linda Lov                    
Typed Name:    Linda Lov                
Typed Title:    Assistant Vice President            
BANK OF AMERICA, N.A.,
as a Lender, an L/C Issuer, Revolving Swing Line Lender, New Vehicle Swing Line
Lender and Used Vehicle Swing Line Lender


By: /s/ David T. Smith                 
Typed Name:    David T. Smith                
Typed Title:    Senior Vice President            


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ Adam Sigman                    
Typed Name:    Adam Sigman                
Typed Title:    Executive Director            


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Chad McNeill                    
Typed Name:    Chad McNeill                
Typed Title:    Senior Vice-President            


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------







TOYOTA MOTOR CREDIT CORPORATION,
as a Lender


By: /s/ Wade Osborne                 
Typed Name:    Wade Osborne                
Typed Title:    National Account Manager        


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------







AMERICAN HONDA FINANCE CORPORATION,
as a Lender


By: /s/ John Johnston                     
Typed Name:    John Johnston                
Typed Title:    DFS Sr. Manager            


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------







MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as a Lender


By: /s/ Michele Nowak                
Typed Name:    Michele Nowak                
Typed Title:    Credit Director, National Accounts    


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------







TRUIST BANK,
as a Lender


By: /s/ David M. Felty                 
Typed Name:    David M. Felty                
Typed Title:    Managing Director            


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Katherine Taylor                
Typed Name:    Katherine Taylor            
Typed Title:    Vice President                


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------







BMW FINANCIAL SERVICES NA, LLC,
as a Lender


By: /s/ Nicholas Capparuccini                
Typed Name:    Nicholas Capparuccini            
Typed Title:    Deputy for Alex Calcasola, Commercial Finance Credit
Manager                    
By: /s/ Thomas Rumfola                
Typed Name:    Thomas Rumfola            
Typed Title:    General Manager, Commercial Finance
Credit                            


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------







MASS MUTUAL ASSET FINANCE LLC,
as a Lender


By: /s/ Don Butler                     
Typed Name:    Don Butler                
Typed Title:    Senior Vice President             


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------







NISSAN MOTOR ACCEPTANCE CORPORATION,
as a Lender


By: /s/ Ashley Gammill                
Typed Name:    Ashley Gammill            
Typed Title:    Commercial Credit Manager        


Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page

--------------------------------------------------------------------------------







SANTANDER BANK, N.A.,
as a Lender


By: /s/ Jim Garland                    
Typed Name:    Jim Garland                
Typed Title:    Senior Vice President            




















Asbury Automotive Group, Inc.
FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page